      Case 1:18-cv-10464-LTS-OTW Document 15 Filed 11/13/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DAILY HARVEST, INC.,                           Case No: 18-cv-10464-LTS

              Plaintiff,

       v.

ENAMING.COM, LLC, TRACY
FOGARTY, SAVVY INVESTMENTS,
LLC, and DOES 1-10,

              Defendants.



                     PLAINTIFF DAILY HARVEST, INC.’S
            CERTIFICATE OF SERVICE OF NOVEMBER 13, 2018 ORDER

       Plaintiff Daily Harvest, Inc. (“Daily Harvest”) hereby provides notice that on November

13, 2018 at 4:18 PM Eastern time, it served a copy of the Court’s November 13, 2018 Order,

which has since been docketed as ECF No. 14, scheduling a hearing on Daily Harvest’s

application for a temporary restraining order for Wednesday, November 14, 2018, at 11:00 a.m.

in Courtroom 17C, 500 Pearl Street, New York, NY 10007 on the following:

       1.     John Berryhill, counsel for Defendants eNaming.com, LLC and Tracy Fogarty;

       2.     domains@ashantiplc.com, dailyharvest.com-registrant@

fabulouswhoiscompliance.com, dailyharvest.com-admin@fabulouswhoiscompliance.com, and

dailyharvest.com-tech@fabulouswhoiscompliance.com, which as of the evening of November

12, 2018, are listed on the www.dailyharvest.com registration record; and

       3.     legal@privacy.co.com.




                                               1
     Case 1:18-cv-10464-LTS-OTW Document 15 Filed 11/13/18 Page 2 of 2



Dated: November 13, 2018                 Respectfully Submitted,

                                         BRAUNHAGEY & BORDEN LLP

                                            /s/ J. Noah Hagey
                                         J. Noah Hagey, Esq.
                                         Andrew Levine, Esq.
                                         Jeffrey M. Theodore, Esq. (pro hac vice
                                         application forthcoming)
                                         7 Times Square, 27th Floor
                                         New York, NY 10036-6524
                                         Tel. & Fax: (646) 829-9403
                                         Email: hagey@braunhagey.com
                                         Email: levine@braunhagey.com
                                         Email: theodore@braunhagey.com

                                         FRIEDMAN KAPLAN SEILER &
                                         ADELMAN LLP

                                         Andrew Englander
                                         7 Times Square
                                         New York, NY 10036-6516
                                         Tel.: (212) 833-1100
                                         Email: aenglander@fklaw.com

                                         Counsel for Plaintiff Daily Harvest, Inc.




                                     2
